Title: From James Madison to Levett Harris, 13 January 1808
From: Madison, James
To: Harris, Levett



Sir.
Department of State, January 13th. 1808.

It appears by representations made in behalf of Israel Thorndike, that a Vessel and valuable Cargo belonging to him, was some time since captured in the Channel of Scio, by a Russian Squadron under the Command of Vice-Admiral Senadin, and condemned by a Committee of Prizes attached to the Squadron, on a charge of having violated the Russian Blockade of Smyrna.  The suffering party will forward to you the documents relating to the case.  He proposes to shew that, contrary to the alledged ground of the sentence, the existence of the blockade was not known at Marseilles, the port from which the Vessel in question sailed, at the time of her sailing.  This fact, if duly proven may perhaps at once produce a reversal & redress of the wrongs.  But distinct questions present themselves, namely, whether the Blockade was a legal one, according to the definitions laid down by Russia herself in her Treaties, particularly in that with Great Britain in the Year 1801, and whether the attempt to enter the Blockaded Port, was marked by the previous warning requisite to subject the attempt to the final consequences of a breach of Blockade.  With respect to the difference between the actual destination of the Vessel and that stated in the clearance, nothing need be added to the plea.  That being conformable to usage, it is neither proof nor presumption of illegal intention.  With this explanation, and these suggestions it must be left with your own discretion to patronise the case in the manner best adapted to the established course of an appeal from the proceedings of the Committee of Prizes, and most likely to obtain the justice demanded.  Should a resort, either immediately, or ultimately be made to the Government itself, You will be careful, in your interposition to manifest all the respect due to such a Sovereign, and the entire confidence which is placed in those rules of justice & of public law, of which he has been so distinguished a patron.  It must be left with your own discretion also, how far it may be proper to bring into view, on this occasion, the case of the Vessel, under Russian colours, which was captured by one of our own Ships of war, on her approach to Tripoli, then considered as in a state of Blockade, and was afterwards ordered to be restored.  I am &c:

James Madison.

